                 Case 19-11984-CSS              Doc 691          Filed 01/07/20       Page 1 of 5



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
Fred’s, Inc., et al.1                                        )     Case No. 19-11984 (CSS)
                                                             )
                           Debtors.                          )     Jointly Administered
                                                             )

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
         HEARING ON JANUARY 9, 2020 AT 10:00 A.M. (EASTERN STANDARD TIME)

RESOLVED/ADJOURNED MATTERS

1.        Motion of Mary Dickenson for Relief from the Automatic Stay (D.I. 470, Filed 11/8/19).

          Objection Deadline: November 27, 2019 at 4:00 p.m. (EST), extended to December 6
          2019 for the Debtors; further extended to December 23, 2019 for the Debtors.

          Responses Received: None.

          Related Pleading:

          a)      Certificate of Counsel Regarding Order Approving Stipulation Between the
                  Debtors and Mary Dickenson Modifying Automatic Stay (D.I. 678, Filed 1/3/20);
                  and

          b)      Order Approving Stipulation Between the Debtors and Mary Dickenson
                  Modifying Automatic Stay (D.I. 680, Entered 1/6/20).

          Status: An order has been signed. No hearing is necessary.

2.        Motion of Dr. Marlon Doucet for Relief from the Automatic Stay (D.I. 511, Filed
          11/14/19).

          Objection Deadline: December 2, 2019 at 4:00 p.m. (EST), extended to December 11
          2019 for the Debtors; further extended to December 30, 2019 for the Debtors; further
          extended to January 21, 2020 for the Debtors.

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Fred’s Stores of Tennessee, Inc. (9888); Fred’s Inc. (4010); National Equipment Management and
     Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510);
     Summit Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp,
     LLC (5850). The Debtors’ address is 6625 Lenox Park, Suite 200, Memphis, TN 38115.
           Case 19-11984-CSS         Doc 691      Filed 01/07/20   Page 2 of 5



     Responses Received: None.

     Related Pleading: None.

     Status: This matter has been adjourned to the hearing scheduled for January 28, 2020 at
     11:00 a.m. (EST).

3.   Debtors’ Motion for Entry of an Order (I) Extending the Debtors’ Time to File Notices of
     Removal of Claims and Causes of Action Related to the Debtors’ Chapter 11 Cases and
     (II) Granting Related Relief (D.I. 578, Filed 12/9/19).

     Objection Deadline: December 23, 2019 at 4:00 p.m. (EST).

     Responses Received: None.

     Related Pleading:

     a)     Certificate of No Objection Regarding Debtors' Motion for Entry of an Order (I)
            Extending the Debtors’ Time to File Notices of Removal of Claims and Causes of
            Action Related to the Debtors’ Chapter 11 Cases and (II) Granting Related Relief
            (D.I. 645, Filed 12/26/19); and

     b)     Order (I) Extending the Debtors’ Time to File Notices of Removal of Claims and
            Causes of Action Related to the Debtors' Chapter 11 Cases and (II) Granting
            Related Relief (D.I. 647, Entered 12/27/19).

     Status: An order has been entered. No hearing is necessary.

4.   Debtors’ Motion to Amend Case Caption (D.I. 620, Filed 12/17/19).

     Objection Deadline: December 30, 2019 at 4:00 p.m. (EST).

     Responses Received: None.

     Related Pleading:

     a)     Certificate of No Objection Regarding Debtors’ Motion to Amend Case Caption
            (D.I. 672, Filed 12/31/19); and

     b)     Order Authorizing the Modification of the Caption in the Debtors’ Jointly
            Administered Cases (D.I. 673, Entered 1/2/20).

     Status: An order has been entered. No hearing is necessary.




                                            -2-
           Case 19-11984-CSS         Doc 691      Filed 01/07/20    Page 3 of 5



5.   Motion of the Official Committee of Unsecured Creditors Pursuant to Bankruptcy Rule
     2004 for an Order Directing the Production of Documents from, and Authorizing the
     Examination of, Certain Former Fred’s Employees (D.I. 634, Filed 12/23/19).

     Objection Deadline: December 31, 2019 at 4:00 p.m. (EST).

     Responses Received: None.

     Related Pleading:

     a)     Certification of Counsel Regarding Stipulation Between the Debtors and the
            Official Committee of Unsecured Creditors Regarding Motion of the Official
            Committee of Unsecured Creditors Pursuant to Bankruptcy Rule 2004 for an
            Order Directing the Production of Documents from, and Authorizing the
            Examination of, Certain Former Fred's Employees (D.I. 659, Filed 12/30/19); and

     b)     Order Approving Stipulation (D.I. 661, Entered 12/30/19).

     Status: This matter has been adjourned to the hearing scheduled for January 28, 2020 at
     11:00 a.m. (EST).

MATTER UNDER CERTIFICATION

6.   Motion of Bradley Raney for Relief from the Automatic Stay (D.I. 471, Filed 11/8/19).

     Objection Deadline: November 27, 2019 at 4:00 p.m. (EST), extended to December 6
     2019 for the Debtors; further extended to December 23, 2019 for the Debtors.

     Responses Received: None.

     Related Pleading:

     a)     Certificate of Counsel Regarding Order Approving Stipulation Between the
            Debtors and Bradley Raney Modifying the Automatic Stay (D.I. 679, Filed
            1/3/20).

     Status: A revised order has been submitted under certificate of counsel.

MATTER GOING FORWARD

7.   Debtors’ Motion for Entry of an Order, Pursuant to Section 363 of the Bankruptcy Code,
     (I) Authorizing the Sale of Certain Intellectual Property Free and Clear of Liens, Claims,
     Encumbrances, and Other Interests and (II) Granting Related Relief (D.I. 549, Filed
     11/25/19).

     Objection Deadline: December 9, 2019 at 4:00 p.m. (EST).


                                            -3-
      Case 19-11984-CSS         Doc 691       Filed 01/07/20   Page 4 of 5



Responses Received: None.

Related Pleading:

a)     Certification of Counsel Regarding Order Pursuant To 11 U.S.C. § 332 Directing
       the Appointment of a Consumer Privacy Ombudsman (D.I. 623, Filed 6/23/19);

b)     Notice of Successful Bidder and Purchase Agreement (D.I. 627, Filed 12/20/19);

c)     Order Pursuant to 11 U.S.C. § 332 Directing the Appointment of A Consumer
       Privacy Ombudsman (D.I. 660, Entered 12/30/19); and

d)     Notice of Appointment of Consumer Privacy Ombudsman (D.I. 664, Filed
       12/30/19).

Status: This matter is going forward.




                                        -4-
            Case 19-11984-CSS   Doc 691         Filed 01/07/20   Page 5 of 5



Dated: January 7, 2020
       Wilmington, Delaware

                                /s/ Joseph C. Barsalona II
                                Derek C. Abbott (No. 3376)
                                Andrew R. Remming (No. 5120)
                                Matthew B. Harvey (No. 5186)
                                Joseph C. Barsalona II (No. 6102)
                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                1201 N. Market Street, 16th Floor
                                P.O. Box 1347
                                Wilmington, Delaware 19899-1347
                                Telephone: (302) 658-9200
                                Facsimile: (302) 658-3989
                                Email: dabbott@mnat.com
                                        aremming@mnat.com
                                        mharvey@mnat.com
                                        jbarsalona@mnat.com

                                - and –

                                Adam L. Shiff (admitted pro hac vice)
                                Robert M. Novick (admitted pro hac vice)
                                Matthew B. Stein (admitted pro hac vice)
                                KASOWITZ BENSON TORRES LLP
                                1633 Broadway
                                New York, New York 10019
                                Telephone: (212) 506-1700
                                Facsimile: (212 506-1800
                                Email: AShiff@kasowitz.com
                                       RNovick@kasowitz.com
                                       MStein@kasowitz.com

                                Counsel for Debtors and
                                Debtors In Possession




                                          -5-
